IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 97-50193
                          Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

FELIPE GOMEZ-SALINAS,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-96-CR-271-3
                       - - - - - - - - - -
                         August 20, 1998

Before KING, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Felipe Gomez-Salinas seeks to appeal his sentence of 120

months after pleading guilty to conspiracy to possess with intent

to distribute marijuana.     Gomez-Salinas waived his right to

appeal his sentence in his plea agreement.      See United States v.

Melancon, 972 F.2d 566, 568 (5th Cir. 1992).        His appeal is

DISMISSED AS FRIVOLOUS.     See 5TH CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.